DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,477,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the claim of the prior granted patent as shown in the following table.

US Patent 11,477,361 (claim 1)
17/748,914 (claim 1)
An image capturing apparatus to which an accessory apparatus is attachable, the image capturing apparatus comprising:
An image capturing apparatus to which an accessory apparatus is attachable, the image capturing apparatus comprising:
a communication control section implemented by at least one processor and configured to control transmission of a signal to the accessory apparatus through a first communication channel, transmission of data to the accessory apparatus through a third communication channel, and reception of data from the accessory apparatus through a second communication channel, and to control reception of accessory attribute information including information indicating function that can be performed by the accessory apparatus through the second communication channel,
a communication control section that controls transmission of a signal to the accessory apparatus through a first communication channel, transmission of data to the accessory apparatus through a third communication channel, and reception of data from the accessory apparatus through a second communication channel, and controls reception of accessory attribute information of the accessory apparatus through the second communication channel,
wherein the communication control section is configured to control communication to receive first accessory attribute information of the accessory attribute information through the second communication channel by using a first communication method, then to switch from the first communication method to a second communication method different from the first communication method, and to control communication to receive second accessory attribute information of the accessory attribute information through the second communication channel by using the second communication method,
wherein the communication control section controls communication so as to receive first accessory attribute information of the accessory attribute information through the second communication channel by using a first communication method, then switches from the first communication method to a second communication method different from the first communication method, and receives second accessory attribute information of the accessory attribute information through the second communication channel by using the second communication method,
wherein the first communication method is a communication method in which, at a timing corresponding to transmission, through the first communication channel, of a clock signal of which a signal level switches alternately between a first signal level and a second signal level different from the first signal level, transmission of data through the third communication channel and reception of data through the second communication channel are performed, 
the first communication method is a communication method in which, at a timing corresponding to transmission, through the first communication channel, of a clock signal of which a signal level switches alternately between a first signal level and a second level different from the first signal level, transmission of data through the third communication channel and reception of data through the second communication channel are performed,
wherein the second communication method is a communication method in which, in response to reception of data through the second communication channel transmitted in response to switching of the signal level of the first communication channel from the first signal level to the second signal level, data is transmitted through the third communication channel,
the second communication method is a communication method in which, in response to reception, through the second communication channel, of data transmitted in response to switching of the signal level of the first communication channel from the first signal level to the second signal level, transmission of data is performed through the third communication channel, 

[a communication control section implemented by at least one processor] (see above)
and the communication control section is implemented by at least one processor or circuitry, or combination thereof.


As shown above, claim 1 of the instant application is a near-verbatim duplicate of claim 1 of the prior granted patent, including only minor differences that do not render the claims patentably distinct from one another.  As such, claim 1 of the instant application is fully anticipated by claim 1 of the prior granted patent, and a non-statutory double patenting rejection is accordingly applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada (WO 2017170386 A1).
	Note: For greatest clarity, the English-equivalent publication (US 20190037127 A1) of the above cited Japanese-language reference will be used in the following rejections.
	Regarding claim 1, Kawada discloses an image capturing apparatus (200) to which an accessory apparatus (100) is attachable (via mount 300), the image capturing apparatus comprising:
a communication control section (205) that controls transmission of a signal (LCLK) to the accessory apparatus through a first communication channel (Fig. 2, LCLK/RTS line), transmission of data (DCL) to the accessory apparatus through a third communication channel (DCL line), and reception of data (DLC) from the accessory apparatus through a second communication channel (DLC line), and controls reception of accessory attribute information of the accessory apparatus ([0045]; Fig. 6, S202) through the second communication channel (DLC line receives data transmitted from lens to camera, which is the data transmission direction shown at S202) by using a first communication method (communication method A, [0022]; initial communication format, Fig. 6, S100), then switches from the first communication method to a second communication method different from the first communication method (communication method B, [0022]; set communication format, S103, dependent on the fastest bitrate that the camera and lens microprocessors can accommodate [0060, 0103]), and receives second accessory attribute information of the accessory attribute information through the second communication channel by using the second communication method [0057],
the first communication method (communication method A, [0045]) is a communication method in which, at a timing corresponding to transmission, through the first communication channel (LCLK line), of a clock signal (LCLK) of which a signal level switches alternately between a first signal level and a second level different from the first signal level, transmission of data through the third communication channel and reception of data through the second communication channel are performed [0045],
the second communication method (communication method B, [0057]) is a communication method in which, in response to reception, through the second communication channel (DLC line), of data transmitted in response to switching of the signal level of the first communication channel from the first signal level to the second signal level transmission of data is performed through the third communication channel [0058], and
the communication control section is implemented by at least one processor or circuitry, or combination thereof (Fig. 1, 205/111).

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Takahata (US 20130051780 A1) discloses an interchangeable lens and body.
Sugiyama (US 20130077952 A1) discloses a camera system.
Oikawa (US 20130077954 A1) discloses a camera system.
Izukawa (US 20140300770 A1) discloses a camera lens unit.
Watanabe (US 20170237902 A1) discloses an accessory apparatus.
Pan (US 20180224720 A1) discloses a lens system.
Sugiyama (US 20180348475 A1) discloses an imaging apparatus.
Kamiya (US 20180348599 A1) discloses an image capturing apparatus.
Sugita (US 20180352139 A1) discloses an accessory apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698